Citation Nr: 1637594	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-27 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980, with subsequent periods of reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision that denied service connection for a bilateral knee disability and sleep apnea.  Jurisdiction of this appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.

In March 2010, a notice of disagreement was received from the Veteran with regard to both issues, and a statement of the case was issued in August 2012.  A substantive appeal (VA Form 9) was received from the Veteran in which he indicated that he was only appealing the issue of entitlement to service connection for a bilateral knee disability.  

The issue of entitlement to service connection for sleep apnea is not in appellate status, as he has not perfected an appeal as to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a bilateral knee disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In his March 2009 claim, the Veteran stated that after his period of active duty in the U.S. Air Force, he had periods of Army National Guard service from May 1987 to November 1999, and periods of service in the Army Reserve from December 2001 to December 2007.  He stated that he injured both knees in 1978, and was treated at Keesler Air Force Base.  He related that he incurred a right knee disability in 2002, and was treated for this condition at Walter Reed when he was in the Army Reserve.

In a May 2009 authorization and consent to release information to VA (VA Form 21-4142), the Veteran stated that he was treated at Walter Reed for a right knee injury in 2003, when he was in the Army Reserve, assigned to the 352nd MP company in Rockville, Maryland.

Although some of the Veteran's service treatment records are on file, it does not appear that all of the Veteran's service treatment records from all of his periods of service have been obtained, despite several attempts by the AOJ.  The last attempts were made in 2009.

The AOJ has unsuccessfully attempted to obtain medical records from Walter Reed Army Medical Center (WRAMC) dated from January to December 2003, but listed the Veteran's branch of service during this period as Air Force, which is incorrect.  Moreover, the Veteran has reported receiving this treatment in either 2002 or 2003, and thus the records request must cover the entire period.  Another attempt must be made to obtain these medical records, by contacting the appropriate records repository.  Finally, the AOJ has not yet verified all of the Veteran's periods of service, and this must be done prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not undergone a VA compensation examination regarding his claimed bilateral knee disability.  When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Board finds that a VA compensation examination is warranted to determine whether the Veteran has a current bilateral knee disability that is related to service, based on his lay statements as to his knee symptoms since injuries in service.

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available service personnel records, and associate them with the claims file.

2.  Attempt to verify any periods of service after the Veteran's separation from active duty in March 1980.

3.  Make another attempt to obtain any available service treatment records, including clinical records of treatment at Walter Reed Army Medical Center dated from January 2002 to December 2003.  The Veteran has reported that he was assigned to a unit in the U.S. Army Reserve at that time (352nd MP Company).

If these records are not available, the claims file must be annotated to reflect this.

4.  Contact the Veteran and ask him to identify any medical providers who treated or evaluated him for a knee disability since separation from service.  With any necessary releases, obtain any relevant VA or private medical records of treatment or evaluation of a knee disability dated since separation from service, and associate them with the claims file.

5.  Then, arrange for a VA examination and medical opinion regarding the Veteran's claimed bilateral knee disability.  The claims file must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner is asked to respond to the following question:

Provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed bilateral knee disability was incurred during service, or is otherwise related to service. 

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion must consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

6.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




